DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 10/30/2019 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, and 18-19 are rejected under 35 U.S.C. 102(a) as being anticipated by Sills (WO 2020/028339 A1).

As to claim 1, Sills teaches “A method for monitoring a building pressurization without penetrating an envelope of a building (page 4, lines 21-22, system/method employs absolute pressure sensors enabling system to operating without tubes; Abstract), the method comprising: receiving at least one interior pressure signal and at least one exterior pressure signal from a plurality of pressure sensors (FIG. 1; page 6, lines 22 through page 7, line 4, base station 104 receives interior and exterior pressure signals from sensor devices 102a-102g), wherein the plurality of pressure sensors (FIG. 1 sensor devices 102a-102g) include at least one interior pressure sensor located on an interior of the envelope of the building (FIG. 1, page 6, lines 24-26, sensor devices 102d-102g within building 106), and the plurality of pressure sensors (FIG. 1 sensor devices 102a-102g) include at least one exterior pressure sensor located on an exterior of the envelope of the building (FIG. 1, page 6, lines 24-26, sensor devices 102a-102c outside building 106); determining an interior pressure value based on the at least one interior pressure signal (page 7, lines 7-10, base station 104 reads absolute pressure values from signals sent from sensors 102 that include interior sensors 102d-102g); determining an exterior pressure value based on the at least one exterior pressure signal (page 7, lines 7-10, base station 104 reads absolute pressure values from signals sent from sensors 102 that include exterior sensors 102a-102c); calculating the building pressurization based on a difference between the interior pressure value and the exterior pressure value (page 7, lines 7-10; page 8, line 27 through page 9, line 2), wherein at least one of the at least one interior pressure signal and the at least one exterior pressure signal are received wirelessly (page 5, lines 18-21, sensors 102 may communicate wirelessly with base station 104); and identifying a building condition based at least in part on the building pressurization (page 5, lines 6-8; page 8, line 27 through page 9, line 2, building differential pressure determined based on processing of interior and exterior pressures).”

As to claim 10, Sills teaches “A system for monitoring a building pressurization without penetrating an envelope of a building (page 4, lines 21-22, system/method employs absolute pressure sensors enabling system to operating without tubes; Abstract), the system comprising: a processor (FIGS. 1 and 2, base station 104 includes CPU 228); and a memory (FIGS. 1 and 2, base station includes memory 220) including instructions that, when executed by the processor, cause the system to: receive at least one interior pressure signal and at least one exterior pressure signal from a plurality of pressure sensors (FIG. 1; page 6, lines 22 through page 7, line 4, base station 104 receives interior and exterior pressure signals from sensor devices 102a-102g), wherein the plurality of pressure sensors (FIG. 1 sensor devices 102a-102g) include at least one interior pressure sensor located on an interior of the envelope of the building (FIG. 1, page 6, lines 24-26, sensor devices 102d-102g within building 106), and the plurality of pressure sensors (FIG. 1 sensor devices 102a-102g) include at least one exterior pressure sensor located on an exterior of the envelope of the building (FIG. 1, page 6, lines 24-26, sensor devices 102a-102c outside building 106); determine an interior pressure value based on the at least one interior pressure signal (page 7, lines 7-10, base station 104 reads absolute pressure values from signals sent from sensors 102 that include interior sensors 102d-102g); determine an exterior pressure value based on the at least one exterior pressure signal (page 7, lines 7-10, base station 104 reads absolute pressure values from signals sent from sensors 102 that include exterior sensors 102a-102c); calculate the building pressurization based on a difference between the interior pressure value and the exterior pressure value (page 7, lines 7-10; page 8, line 27 through page 9, line 2), wherein at least one of the at least one interior pressure signal and the at least one exterior pressure signal are received wirelessly (page 5, lines 18-21, sensors 102 may communicate wirelessly with base station 104); and identify a building condition based at least in part on the building pressurization (page 5, lines 6-8; page 8, line 27 through page 9, line 2, building differential pressure determined based on processing of interior and exterior pressures).  

As to claim 18, Sills further teaches “wherein the building condition is identified based at least in part on a signal selected from the group consisting of:  28096943.0001 OUSa humidity signal from at least one humidity sensor a temperature signal from at least one temperature sensor a carbon dioxide signal from at least one carbon dioxide sensor a carbon monoxide signal from a carbon monoxide sensor, a power signal from a power sensor, an energy signal from an energy sensor, a smoke or particulates signal from a smoke or particulates sensor, a noise signal from a sound sensor, a light level signal from a light sensor, and an odor signal from an odor sensor (page 5, lines 18-21, sensor devices 102 may include temperature transducers; page 8, lines 10-14, temperature data used in building pressurization determinations; Abstract).”

As to claim 19, Sills teaches “A computer program product (FIG. 2, sensor data processing system 222 and sensor database 224) for monitoring a building pressurization without penetrating an envelope of a building (page 4, lines 21-22, system/method employs absolute pressure sensors enabling system to operating without tubes; Abstract), the computer program product comprising: a non-transitory computer-readable storage medium (FIG. 2, memory 220); and instructions stored on the non-transitory computer-readable storage medium (FIG. 2, sensor data processing system 222 and sensor database 224; page 10, lines 13-15) that, when executed by a processor, causes the processor to: receive at least one interior pressure signal and at least one exterior pressure signal from a plurality of pressure sensors (FIG. 1; page 6, lines 22 through page 7, line 4, base station 104 receives interior and exterior pressure signals from sensor devices 102a-102g), wherein the plurality of pressure sensors (FIG. 1 sensor devices 102a-102g) include at least one interior pressure sensor located on an interior of the envelope of the building (FIG. 1, page 6, lines 24-26, sensor devices 102d-102g within building 106), and the plurality of pressure sensors (FIG. 1 sensor devices 102a-102g) include at least one exterior pressure sensor located on an exterior of the envelope of the building (FIG. 1, page 6, lines 24-26, sensor devices 102a-102c outside building 106); determine an interior pressure value based on the at least one interior pressure signal (page 7, lines 7-10, base station 104 reads absolute pressure values from signals sent from sensors 102 that include interior sensors 102d-102g); determine an exterior pressure value based on the at least one exterior pressure signal (page 7, lines 7-10, base station 104 reads absolute pressure values from signals sent from sensors 102 that include exterior sensors 102a-102c); calculate the building pressurization based on a difference between the interior pressure value and the exterior pressure value (page 7, lines 7-10; page 8, line 27 through page 9, line 2), wherein at least one of the at least one interior pressure signal and the at least one exterior pressure signal are received wirelessly (page 5, lines 18-21, sensors 102 may communicate wirelessly with base station 104); and identify a building condition based at least in part on the building pressurization (page 5, lines 6-8; page 8, line 27 through page 9, line 2, building differential pressure determined based on processing of interior and exterior pressures).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sills in view of Goodfellow (US 9,335,062).

As to claim 2, Sills teaches the elements of claim 1.  Sills does not expressly teach “performing one or more corrective actions based on the identification of the building condition.”
Goodfellow teaches “performing one or more corrective actions based on the identification of the building condition (col. 9, lines 19-32, adjust room air pressure based on deviation of room pressure from pressure set point that is based on outdoor pressure; Abstract).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied Goodfellow’s teachings to the method disclosed by Sills to include “performing one or more corrective actions based on the identification of the building condition.”  The motivation would have been to utilize the pressure differential information to correct or otherwise optimize the building condition such as to correct for undesirable interior negative pressures as disclosed by Goodfellow.

As to claim 9, the combination of Sills and Goodfellow teaches or otherwise renders obvious the elements of claim 2.  Sills further teaches “wherein the building condition is identified based at least in part on a signal selected from the group consisting of:  28096943.0001 OUSa humidity signal from at least one humidity sensor a temperature signal from at least one temperature sensor a carbon dioxide signal from at least one carbon dioxide sensor a carbon monoxide signal from a carbon monoxide sensor, a power signal from a power sensor, an energy signal from an energy sensor, a smoke or particulates signal from a smoke or particulates sensor, a noise signal from a sound sensor, a light level signal from a light sensor, and an odor signal from an odor sensor (page 5, lines 18-21, sensor devices 102 may include temperature transducers; page 8, lines 10-14, temperature data used in building pressurization determinations; Abstract).”

As to claim 11, Sills teaches the elements of claim 10.  Sills does not expressly teach “to identify one or more corrective actions based on the identification of the building condition.”
Goodfellow teaches “to identify one or more corrective actions based on the identification of the building condition (col. 9, lines 19-32, adjust room air pressure based on deviation of room pressure from pressure set point that is based on outdoor pressure; Abstract).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied Goodfellow’s teachings to the method disclosed by Sills to include “to identify one or more corrective actions based on the identification of the building condition.”  The motivation would have been to utilize the pressure differential information to correct or otherwise optimize the building condition such as to correct for undesirable interior negative pressures as disclosed by Goodfellow.

As to claim 20, Sills teaches the elements of claim 19.  Sills does not expressly teach “to identify one or more corrective actions based on the identification of the building condition.”
Goodfellow teaches “to identify one or more corrective actions based on the identification of the building condition (col. 9, lines 19-32, adjust room air pressure based on deviation of room pressure from pressure set point that is based on outdoor pressure; Abstract).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied Goodfellow’s teachings to the method disclosed by Sills to include “to identify one or more corrective actions based on the identification of the building condition.”  The motivation would have been to utilize the pressure differential information to correct or otherwise optimize the building condition such as to correct for undesirable interior negative pressures as disclosed by Goodfellow.

Claims 3, 6, 8, 12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sills in view of Hayashibara (JP2017181395A).

As to claim 3, Sills teaches the elements of claim 1 and further teaches “wherein the at least one interior pressure sensor comprises a plurality of interior pressure sensors (FIG. 1 pressure sensors 102d-102g)” “and the at least one exterior pressure sensor comprises a plurality of exterior pressure sensors (FIG. 1 pressure sensors 102a-102c) and the exterior pressure value is based on an average of the plurality of exterior pressure sensors (page 8, lines 15-19, exterior sensors averaged).”
Sills does not expressly teach “the interior pressure value is based on an average of the plurality of interior pressure sensors.”
Hayashibara teaches “the interior pressure value is based on an average of the plurality of interior pressure sensors (FIGS. 1 and pressure measuring device 6 includes multiple pressure sensors 8 for each interior space; page 5, lines 7-13, average of measurement values calculated).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied the teaching of Hayashibara to configure the system/method disclosed by Sills to obtain the interior pressure value such that “the interior pressure value is based on an average of the plurality of interior pressure sensors.”  The motivation would have been to leverage the deployment of Sills’s disclosed multiple interior sensors to obtain collective sensor information that may provide a useful single interior pressure value that represents the multiple individual sensor measurements while moderating one or more outlier measurements.  The suggestion is provided by the system disclosed by Hayashibara, which like the system disclosed by Sills, uses multiple interior pressure sensors and uses the averaging to further compute a standard deviation that provides useful information regarding the correlation of the individual measurements (page 5, lines 11-13).

As to claim 6, the combination of Sills and Hayashibara teaches or otherwise renders obvious the elements of claim 3.  Furthermore, Sills teaches “identifying a first drift of at least one of the plurality of interior pressure sensors (page 7, lines 17-20, system 100 tracks changes to sensors 102; page 9, lines 3-5, base station tracks sensor drift)” and identifying a second drift of at least one of the plurality of exterior pressure sensors (page 7, lines 17-20, system 100 tracks changes to sensors 102; page 9, lines 3-5, base station tracks sensor drift).”
Neither Sills nor Hayashibara explicitly disclose “wherein the interior pressure value is based at least in part on the first drift” and “wherein the exterior pressure value is based at least in part on the second drift.”  However, as noted in the grounds for rejecting claim 3, Sills and Hayashibara teach “the exterior pressure value is based on an average of the plurality of exterior pressure sensors” and “the interior pressure value is based on an average of the plurality of interior pressure sensors.”  Therefore, drift that exists in any of the interior and/or exterior sensors and is tracked as disclosed by Sills would incidentally be part of “the interior pressure” and/or “the exterior pressure” such that the interior pressure value would incidentally be based at least in part on the first drift and the exterior pressure value would incidentally be based in part on the second drift.

As to claim 8, the combination of Sills and Hayashibara teaches or otherwise renders obvious the elements of claim 3.  Furthermore, Hayashibara teaches “identifying a particular interior pressure sensor (FIG. 2, pressure sensors 8) of the plurality of interior pressure sensors as erroneous based on a first deviation of a reading of the particular interior pressure sensor from readings of a remainder of the plurality of interior pressure sensors (page 4, paragraph 15, beginning with “FIG. 4 is a flowchart showing,” differences determined among measurements from sensors 8 to determine a sensor error), wherein the interior pressure value is based on an average of the remainder of the plurality of interior pressure sensors (page 4, paragraph 13, beginning with “Subsequently, pressure measurement is performed,” sensor error determination is used to exclude an erroneous measurement).”
Hayashibara does not teach identifying a particular “exterior pressure sensor” of the plurality of “exterior pressure sensors” as erroneous based on a second deviation of a reading of the particular exterior pressure sensor from readings of a remainder of the plurality of exterior pressure sensors, wherein the exterior pressure value is based on an average of the remainder of the plurality of exterior pressure sensors.
Given the obviousness of combining the teachings of Hayashibara and Sills as explained in the grounds for rejecting claim 3, it consequently would have been obvious to apply the same erroneous measurement exclusion technique disclosed by Hayashibara for interior pressure sensors to the exterior pressure sensors disclosed by Sills such that the combined method includes “identifying a particular exterior pressure sensor of the plurality of exterior pressure sensors as erroneous based on a second deviation of a reading of the particular exterior pressure sensor from readings of a remainder of the plurality of exterior pressure sensors, wherein the exterior pressure value is based on an average of the remainder of the plurality of exterior pressure sensors.”

As to claim 12, Sills teaches the elements of claim 10 and further teaches “wherein the at least one interior pressure sensor comprises a plurality of interior pressure sensors (FIG. 1 pressure sensors 102d-102g)” “and the at least one exterior pressure sensor comprises a plurality of exterior pressure sensors (FIG. 1 pressure sensors 102a-102c) and the exterior pressure value is based on an average of the plurality of exterior pressure sensors (page 8, lines 15-19, exterior sensors averaged).”
Sills does not expressly teach “the interior pressure value is based on an average of the plurality of interior pressure sensors.”
Hayashibara teaches “the interior pressure value is based on an average of the plurality of interior pressure sensors (FIGS. 1 and pressure measuring device 6 includes multiple pressure sensors 8 for each interior space; page 5, lines 7-13, average of measurement values calculated).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied the teaching of Hayashibara to configure the system/method disclosed by Sills to obtain the interior pressure value such that “the interior pressure value is based on an average of the plurality of interior pressure sensors.”  The motivation would have been to leverage the deployment of Sills’s disclosed multiple interior sensors to obtain collective sensor information that may provide a useful single interior pressure value that represents the multiple individual sensor measurements while moderating one or more outlier measurements.  The suggestion is provided by the system disclosed by Hayashibara, which like the system disclosed by Sills, uses multiple interior pressure sensors and uses the averaging to further compute a standard deviation that provides useful information regarding the correlation of the individual measurements (page 5, lines 11-13).

As to claim 15, the combination of Sills and Hayashibara teaches or otherwise renders obvious the elements of claim 12.  Furthermore, Sills teaches “identify a first drift of at least one of the plurality of interior pressure sensors (page 7, lines 17-20, system 100 tracks changes to sensors 102; page 9, lines 3-5, base station tracks sensor drift)” and identify a second drift of at least one of the plurality of exterior pressure sensors (page 7, lines 17-20, system 100 tracks changes to sensors 102; page 9, lines 3-5, base station tracks sensor drift).”
Neither Sills nor Hayashibara explicitly disclose “wherein the interior pressure value is based at least in part on the first drift” and “wherein the exterior pressure value is based at least in part on the second drift.”  However, as noted in the grounds for rejecting claim 12, Sills and Hayashibara teach “the exterior pressure value is based on an average of the plurality of exterior pressure sensors” and “the interior pressure value is based on an average of the plurality of interior pressure sensors.”  Therefore, drift that exists in any of the interior and/or exterior sensors and is tracked as disclosed by Sills would incidentally be part of “the interior pressure” and/or “the exterior pressure” such that the interior pressure value would incidentally be based at least in part on the first drift and the exterior pressure value would incidentally be based in part on the second drift.

As to claim 17, the combination of Sills and Hayashibara teaches or otherwise renders obvious the elements of claim 12.  Furthermore, Hayashibara teaches “identify a particular interior pressure sensor (FIG. 2, pressure sensors 8) of the plurality of interior pressure sensors as erroneous based on a first deviation of a reading of the particular interior pressure sensor from readings of a remainder of the plurality of interior pressure sensors (page 4, paragraph 15, beginning with “FIG. 4 is a flowchart showing,” differences determined among measurements from sensors 8 to determine a sensor error), wherein the interior pressure value is based on an average of the remainder of the plurality of interior pressure sensors (page 4, paragraph 13, beginning with “Subsequently, pressure measurement is performed,” sensor error determination is used to exclude an erroneous measurement).”
Hayashibara does not teach identify a particular “exterior pressure sensor” of the plurality of “exterior pressure sensors” as erroneous based on a second deviation of a reading of the particular “exterior pressure sensor” from readings of a remainder of the plurality of exterior pressure sensors, wherein the “exterior pressure value” is based on an average of the remainder of the plurality of exterior pressure sensors.
Given the obviousness of combining the teachings of Hayashibara and Sills as explained in the grounds for rejecting claim 12, it consequently would have been obvious to apply the same erroneous measurement exclusion technique disclosed by Hayashibara for interior pressure sensors to the exterior pressure sensors disclosed by Sills such that the combined method includes “identifying a particular exterior pressure sensor of the plurality of exterior pressure sensors as erroneous based on a second deviation of a reading of the particular exterior pressure sensor from readings of a remainder of the plurality of exterior pressure sensors, wherein the exterior pressure value is based on an average of the remainder of the plurality of exterior pressure sensors.”

Claims 4-5, 7, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sills in view of Hayashibara, and in further view of Masson (US 2017/0102251 A1).

As to claim 4, Sills and Hayashibara teach the elements of claim 3 and Hayashibara further teaches performing a statistical comparison among multiple sensors, but neither Sills nor Hayashibara expressly teaches “calibrating the plurality of interior pressure sensors; and calibrating the plurality of exterior pressure sensors.”
Masson teaches “calibrating the plurality of” “pressure sensors (FIG. 1 sensors 111 communicatively coupled with calibration device 130; paragraph [0035], calibration devices adjusts calibration parameters of sensors 111; paragraph [0031] sensors may include pressure sensors; paragraph [0008]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied the teachings of Masson to the system/method disclosed by Sills as modified by Hayashibara to include “calibrating the plurality of interior pressure sensors; and calibrating the plurality of exterior pressure sensors.”  The motivation would have been to improve the accuracy of the external and internal sensors, which as disclosed by Masson, are subject to quality degradation due to drift, for example (paragraph [0039]).
As to claim 5, the combination of Sills, Hayashibara, and Masson teaches or otherwise renders obvious the elements of claim 4, and Masson further discloses “wherein the plurality of” “pressure sensors are calibrated based upon a first comparison of the plurality of” “pressure sensors with the plurality of” “pressure sensors (calibration devices adjusts calibration parameters of sensor 111; paragraph [0031] sensors may include pressure sensors; paragraphs [0002] and [0008]).”
Masson discloses that calibration is important to ensure that data collected is useful for a particular purpose but does not expressly disclose “interior” pressure sensors or “exterior” pressure sensors.
It would have been obvious to one of ordinary skill in the art before the filing date, in view of the teachings of Masson regarding cross-calibration of multiple sensors and Sills method/system as modified by Hayashibara, to have configured the method to include cross-calibrating interior and exterior sensors as well as any other distinguishable set of sensors that are part of the same distributed sensing system and specifically, to include “wherein the plurality of interior pressure sensors are calibrated based upon a first comparison of the plurality of interior pressure sensors with the plurality of exterior pressure sensors, and the plurality of exterior pressure sensors are calibrated based upon a second comparison of the plurality of exterior pressure sensors with the plurality of interior pressure sensors.”  The motivation would have been to enhance the correlation accuracy between interior and exterior pressure measurements, which is particularly significant for systems that determine differential interior/exterior pressure information using absolute pressure sensors as suggested by Laine (US 2017/0268956) (paragraph [0025]). 

As to claim 7, the combination of Sills and Hayashibara teaches or otherwise renders obvious the elements of claim 6. 
Neither Sills nor Hayashibara expressly teach “wherein the first drift is identified based upon a first comparison of the plurality of interior pressure sensors with the plurality of exterior pressure sensors, and the second drift is identified based upon a second comparison of the plurality of exterior pressure sensors with the plurality of interior pressures sensors.”
Masson teaches “wherein the first drift is identified based upon a first comparison of the plurality of” “pressure sensors with the plurality of” “pressure sensors (FIG. 1 sensors 111 communicatively coupled with calibration device 130; paragraphs [0035] and [0037], calibration devices adjusts calibration parameters of sensors 111 to improve cross-sensor correlation based on determined difference in quality between sensors; paragraph [0039], difference in quality may be due to drift; paragraph [0031] sensors may include pressure sensors; paragraph [0008]), and the second drift is identified based upon a second comparison of the plurality of” “pressure sensors with the plurality of” “pressures sensors (FIG. 1 sensors 111 communicatively coupled with calibration device 130; paragraphs [0035] and [0037], calibration devices adjusts calibration parameters of sensors 111 to improve cross-sensor correlation based on determined difference in quality between sensors; paragraph [0039], difference in quality may be due to drift; paragraph [0031] sensors may include pressure sensors; paragraph [0008]).”
Masson discloses that calibration is important to ensure that data collected is useful for a particular purpose but does not expressly disclose “interior” pressure sensors or “exterior” pressure sensors.
It would have been obvious to one of ordinary skill in the art before the filing date, in view of the teachings of Masson regarding comparative cross-calibration of multiple sensors and Sills method/system as modified by Hayashibara, to have configured the method to include identifying a drift based on cross-comparing interior and exterior pressure sensors  and specifically, to include wherein the first drift is identified based upon a first comparison of the plurality of “interior” pressure sensors with the plurality of “exterior” pressure sensors, and the second drift is identified based upon a second comparison of the plurality of “exterior” pressure sensors with the plurality of “interior” pressures sensors.  The motivation would have been to enhance the correlation accuracy between interior and exterior pressure measurements, which is particularly significant for systems that determine differential interior/exterior pressure information using absolute pressure sensors as suggested by Laine (US 2017/0268956) (paragraph [0025]). 

As to claim 13, Sills and Hayashibara teach the elements of claim 12 and Hayashibara further teaches performing a statistical comparison among multiple sensors, but neither Sills nor Hayashibara expressly teaches “calibrate the plurality of interior pressure sensors; and calibrate the plurality of exterior pressure sensors.”
Masson teaches “calibrate the plurality of” “pressure sensors (FIG. 1 sensors 111 communicatively coupled with calibration device 130; paragraph [0035], calibration devices adjusts calibration parameters of sensors 111; paragraph [0031] sensors may include pressure sensors; paragraph [0008]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied the teachings of Masson to the system/method disclosed by Sills as modified by Hayashibara to “calibrate the plurality of interior pressure sensors; and calibrate the plurality of exterior pressure sensors.”  The motivation would have been to improve the accuracy of the external and internal sensors, which as disclosed by Masson, are subject to quality degradation due to drift, for example (paragraph [0039]).

As to claim 14, the combination of Sills, Hayashibara, and Masson teaches or otherwise renders obvious the elements of claim 13, and Masson further discloses “wherein the plurality of” “pressure sensors are calibrated based upon a first comparison of the plurality of” “pressure sensors with the plurality of” “pressure sensors (calibration devices adjusts calibration parameters of sensor 111; paragraph [0031] sensors may include pressure sensors; paragraphs [0002] and [0008]).”
Masson discloses that calibration is important to ensure that data collected is useful for a particular purpose but does not expressly disclose “interior” pressure sensors or “exterior” pressure sensors.
It would have been obvious to one of ordinary skill in the art before the filing date, in view of the teachings of Masson regarding cross-calibration of multiple sensors and Sills method/system as modified by Hayashibara, to have configured the method to include cross-calibrating interior and exterior sensors as well as any other distinguishable set of sensors that are part of the same distributed sensing system and specifically, to include “wherein the plurality of interior pressure sensors are calibrated based upon a first comparison of the plurality of interior pressure sensors with the plurality of exterior pressure sensors, and the plurality of exterior pressure sensors are calibrated based upon a second comparison of the plurality of exterior pressure sensors with the plurality of interior pressure sensors.”  The motivation would have been to enhance the correlation accuracy between interior and exterior pressure measurements, which is particularly significant for systems that determine differential interior/exterior pressure information using absolute pressure sensors as suggested by Laine (US 2017/0268956) (paragraph [0025]). 

As to claim 16, the combination of Sills and Hayashibara teaches or otherwise renders obvious the elements of claim 15. 
Neither Sills nor Hayashibara expressly teach “wherein the first drift is identified based upon a first comparison of the plurality of interior pressure sensors with the plurality of exterior pressure sensors, and the second drift is identified based upon a second comparison of the plurality of exterior pressure sensors with the plurality of interior pressures sensors.”
Masson teaches “wherein the first drift is identified based upon a first comparison of the plurality of” “pressure sensors with the plurality of” “pressure sensors (FIG. 1 sensors 111 communicatively coupled with calibration device 130; paragraphs [0035] and [0037], calibration devices adjusts calibration parameters of sensors 111 to improve cross-sensor correlation based on determined difference in quality between sensors; paragraph [0039], difference in quality may be due to drift; paragraph [0031] sensors may include pressure sensors; paragraph [0008]), and the second drift is identified based upon a second comparison of the plurality of” “pressure sensors with the plurality of” “pressures sensors (FIG. 1 sensors 111 communicatively coupled with calibration device 130; paragraphs [0035] and [0037], calibration devices adjusts calibration parameters of sensors 111 to improve cross-sensor correlation based on determined difference in quality between sensors; paragraph [0039], difference in quality may be due to drift; paragraph [0031] sensors may include pressure sensors; paragraph [0008]).”
Masson discloses that calibration is important to ensure that data collected is useful for a particular purpose but does not expressly disclose “interior” pressure sensors or “exterior” pressure sensors.
It would have been obvious to one of ordinary skill in the art before the filing date, in view of the teachings of Masson regarding comparative cross-calibration of multiple sensors and Sills method/system as modified by Hayashibara, to have configured the method to include identifying a drift based on cross-comparing interior and exterior pressure sensors  and specifically, to include wherein the first drift is identified based upon a first comparison of the plurality of “interior” pressure sensors with the plurality of “exterior” pressure sensors, and the second drift is identified based upon a second comparison of the plurality of “exterior” pressure sensors with the plurality of “interior” pressures sensors.  The motivation would have been to enhance the correlation accuracy between interior and exterior pressure measurements, which is particularly significant for systems that determine differential interior/exterior pressure information using absolute pressure sensors as suggested by Laine (US 2017/0268956) (paragraph [0025]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863                       

/SON T LE/Primary Examiner, Art Unit 2863